Case 4:19-cv-00577-ALM-KPJ Document 45 Filed 04/09/20 Page 1 of 1 Pabdia & Wis

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

Civil Action No, 4:19-cv-00577-ALM

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) OCC) ne M . Ch Yr isicn sen

was received by me on (date) 2) \ 4 \20 26 :

1 I personally served the summons on the individual at (piace)

 

 

on (date) 3 or

Ws placeof business
I left the summons at the individual’s resrtenctrorusuatptate of abode with (name) MWLOVUL COL,

n poe 1, CD -\ALD oder , a person of suitable age and discretion Wwho-tesides there,
\
on (date) 22) 2020 _ ,and mailed a copy to the individual’s last known address; of LY 2| 24)2020 .

 

 

4 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (dae) ;or
(9 I returned the summons unexecuted because sor
(4 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

  

I dectare under penalty of perjury that this information is true.

Date: 2)24}2020 /.

a en's signature

Erika eyed

Printed name and fitle

 

 

bb: 0e a4thed whitestone NY 11357

Server's address /

 

Additional! information regarding attempted service, etc:

 

 

 
